EXHIBIT 99.1 AUTOBYTEL REPORTS 2 Cash position increases from Q1 to $26.8 million Operating costs reduced significantly IRVINE, Calif., – July 23, 2009 – Autobytel Inc.(Nasdaq: ABTL), a leading automotive marketing services company, today announced financial results for its 2009 second quarter, ended June 30, 2009. The company reported a net loss of $251,000, or $0.01 per share, for the second quarter of 2009.This included other income of approximately $580,000 related to the sale of common shares of a third-party acquired as part of the purchase of Autoweb several years ago, and $1.3 million in income from discontinued operations in connection with the release of escrowed funds from the January 2008 sale of its AVV business. Both of these items were related to patent litigation settlements executed in the 2009 second quarter.Autobytel reported a net loss of $57.3 million, or $1.30 per share, for the second quarter of 2008, including a $52.1 million goodwill impairment charge. Revenue for the 2009 second quarter totaled $13.4 million, compared with $19.0 million for the second quarter of 2008.Lead referral revenue declined approximately 33% from the prior year period, reflecting continued weakness in the general economy and automotive sector, with new U.S. light vehicle sales declining 32% year-over-year in the 2009 second quarter.Advertising revenue was about equal to the prior year period. Gross profit margin for the 2009 second quarter declined to 33% from 36% for the 2008 second quarter as the result of retail auto lead promotions and increased lead supply expenses.Cost of revenues declined to $9.0 million from $12.2 million for the prior-year period. Total operating expenses for the 2009 second quarter dropped sharply to $6.6 million from $64.5 million in the year ago period.Total operating expenses declined by 47% compared to the second quarter of 2008 if the $52.1 million goodwill impairment charge in the 2008 second quarter is excluded. Cash and cash equivalents were $26.8 million at June 30, 2009, up from $25.8 million at March 31, 2009 and compared with $27.4 million at December 31, 2008.Autobytel remains debt free. “We continued to reduce our cost structure during the second quarter of 2009 amidst the ongoing turmoil in the automotive industry,” said Jeffrey Coats, Autobytel’s President and Chief Executive Officer.“Our steadfast focus on maximizing efficiencies while providing increasing value to our customers is allowing us to create a business that can successfully manage through this challenging environment.Additionally, the strength of our balance sheet provides significant flexibility as we work toward building for long-term growth and profitability.” Conference Call Autobytel management will host a conference call today at 5 p.m. ET/2 p.m. PT to discuss its 2009 second quarter financial results.The conference call will be available to all interested parties through a live webcast at www.autobytel.com (click on “Investor Relations” and then click on “Conference Calls”).Please visit the website at least 15 minutes prior to the start of the call to register and download any necessary software.For those unable to listen to the live broadcast, the call will be archived for one year on Autobytel’s website.A telephone replay of the call will also be available for approximately one week by dialing 800-642-1687 (domestic) or 706-645-9291 (international) and entering conference ID 20173152. About Autobytel Inc. Autobytel Inc. (Nasdaq: ABTL) is an automotive marketing services company that assists automotive dealers and manufacturers sell cars and light trucks.By connecting consumers to automotive dealers and manufacturers through internet lead referral programs and on-line advertising, the Company provides automotive dealers and manufacturers with opportunities to efficiently market their vehicles to potential customers.The Company purchases from third party sites and generates from its owned websites consumer internet requests, or “leads,” for pricing and availability for new and used vehicles as well as for vehicle financing .The Company sells leads primarily to its automotive dealer and manufacturer customers.Leads are purchased from a network of supplier websites, such as Edmunds, Kelley Blue Book and Yahoo!. The Company owns consumer-facing automotive websites, including Autobytel.com®, Autoweb.com®, AutoSite.com®, Car.comsm, CarSmart.com®, CarTV.com®, and MyRide.com®, that provide consumers with information and tools to aid them with their automotive purchase decisions.In addition to advertising opportunities on its owned websites, the Company provides advertising opportunities for automotive manufacturers and other automotive advertisers through the Company's marketing network, which includes the automotive sections of third party co-branded websites operated by the Company and the Company's AutoReach advertising network. Forward-Looking Statement Disclaimer The statements contained in this press release that are not historical facts are forward-looking statements under the federal securities laws.These forward-looking statements are not guarantees of future performance and involve certain assumptions and certain risks and uncertainties that are difficult to predict.Actual outcomes and results may differ materially from what is expressed in, or implied by, such forward-looking statements.Autobytel undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Among the important factors that could cause actual results to differ materially from those expressed in, or implied by, the forward-looking statements are continued adverse general economic conditions, the financial condition of automobile manufacturers and dealers, the economic impact of terrorist attacks or military actions, increased dealer attrition, pressure on dealer fees, increased or unexpected competition, the failure of new products and services to meet expectations, failure to retain key employees or attract and integrate new employees, that actual costs and expenses exceed the charges taken by Autobytel, changes in laws and regulations, costs of legal matters, including, defending lawsuits and undertaking investigations and related matters, and other matters disclosed in Autobytel's filings with the Securities and Exchange Commission.Investors are strongly encouraged to review our Annual Report on Form 10-K for the year ended December 31, 2008 and other filings with the Securities and Exchange Commission for a discussion of risks and uncertainties that could affect operating results and the market price of our stock. # # # (Financial tables follow) Contact: Crystal Hartwell, Investor and media relations crystalh@autobytel.com PondelWilkinson Inc., Investor relations
